

OMNIBUS AMENDMENT AND CONSENT


OMNIBUS AMENDMENT AND CONSENT EFFECTIVE AS OF November 30, 2006 (this “Omnibus
Amendment and Consent”) by and among Acura Pharmaceuticals, Inc. (the
“Company”), and Acura Pharmaceutical Technologies, Inc. and the following
lenders (“Lenders”): Galen Partners III, L.P. (as agent for the other lenders
(“Agent”) and as a lender itself), Galen Partners International, III, L.P.,
Galen Employee Fund III, L.P., Care Capital Offshore Investments II, LP, Care
Capital Investments II, LP, Essex Woodlands Health Ventures V, L.P. (the
foregoing Lenders, being the “VC Lenders”), Dennis Adams, George E. Boudreau,
Michael Weisbrot, Susan Weisbrot; and the following persons with respect to
Sections 5, 6, 7, and 8: John E. Heppe Jr. and Peter Steiglitz (“Additional
Watson Holders”).


Capitalized terms used herein and not defined herein have the meanings set forth
in the Subordination Agreement dated as of January 31, 2006 among the Lenders,
the Company and others (the “Subordination Agreement”).


R E C I T A L S


WHEREAS the Company and one or more Lenders have entered into the June 2005 Loan
Agreement, the September 2005 Loan Agreement, the November 2005 Loan Agreement
and the January 2006 Loan Agreement (collectively, the “Loan Agreements”) and
such other agreements, notes and instruments executed in connection with such
loan agreements (collectively, the “Loan Documents”); and


WHEREAS, the Company and certain Lenders and the Additional Watson Holders are
parties to the Watson Note (as defined in the Subordination Agreement); and


WHEREAS, the loans extended pursuant to the Loan Agreements are due to mature on
December 1, 2006 (the “Original Maturity Date”);


WHEREAS, pursuant to Section 1(a) of the Omnibus Amendment dated August 16, 2006
among the parties hereto (the “August 2006 Omnibus Amendment”), Section 5.12 was
added to each Loan Agreement to grant the Lenders a the right to convert their
Notes under certain circumstances into equity securities of the Company (the
“August 2006 Rollover Right”);


WHEREAS, pursuant to Section 7 of the Omnibus Amendment dated October 20, 2006
among the parties hereto (the “October 2006 Omnibus Amendment”) certain Lenders
agreed to accept the next interest payment due under the Loan Agreements in the
form of common stock of the Company (the “Common Stock Interest Payment”); and


WHEREAS, the Company and the Lenders wish to extend the Original Maturity Date,
replace the August 2006 Rollover Right with a substitute rollover right and
amend the terms of the Common Stock Interest Payment.


NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties mutually agree as follows:


 
1

--------------------------------------------------------------------------------

 
1.  Amendments:



 
(a)
The January 2006 Loan Agreement is amended by adding thereto Schedule 1.3
attached hereto and by deleting Section 1.1 in its entirety and replacing same
with the following:



 
“1.1 TERM LOAN
 
On the terms and subject to the conditions of this Agreement, each Lender
severally agrees to make to the Company on the Closing Date a term loan (each, a
“Loan”) in a principal amount equal to such Lender’s initial Commitment. The
Lenders shall make additional Loans commencing November 2006, as set forth in
Section 1.3, and may, in their sole and absolute discretion, make additional
Loans to the Company as provided in Section 1.3 hereof. The Company and the
Lenders acknowledge and agree that no Lender is under any obligation to make any
Loan in excess of its respective Commitment. No amounts paid or prepaid with
respect to any Loan may be reborrowed.”
 
;and by amending and restating the definition of Commitment in Article XVI as
follows;
 
““Commitment” means, with respect to each Lender, the commitment of such Lender
to make such Loan hereunder. The initial amount of the Commitment of each of
Essex, Care Capital and Galen is set forth opposite its signature hereto. The
additional mandatory Commitments of the Lenders are set forth in Section 1.3.
The Commitment of each Additional Lender and/or any additional Commitment of
Essex, Care Capital and/or Galen will be set forth opposite its signature on the
Joinder Agreement to which it is a party.”
 
; and by replacing Section 1.3 thereof with the following
 
“1.3 CLOSING
 
The initial closing (the “Closing”) at which the Loans from Essex, Care Capital
and Galen shall be disbursed to the Company will take place at the offices of
St. John & Wayne, L.L.C., Two Penn Plaza East, Newark, New Jersey 07105 upon the
satisfaction of the conditions to Closing set forth in this Agreement on the
date hereof, or such other place, time and date as shall be mutually agreed to
by the Company and the Lenders. Each Lender agrees to fund additional Loans
(“Mandatory Loans”) upon the Company’s written request during the months and in
the percentage of the monthly amount specified next to each Lender’s name on
Schedule 1.3 attached hereto. The Company will provide each Lender at least ten
days notice of the date of the Closing of a Mandatory Loan (which date shall be
binding on all parties), and the amount of Lender’s funding Commitment (based on
the Lender’s commitment percentage set forth on Schedule 1.3). Any amounts not
borrowed by the Company during any month may be borrowed by the Company from the
Lenders (and will be funded by the Lenders according to each Lender’s commitment
percentage) in succeeding months until the earlier of (i) the date advanced to
the Company under this Agreement, or (ii) March 31, 2007. The Company and the
Lenders acknowledge and agree that additional Loans (“Non-Mandatory Loans”) may
be funded to the Company by any one or more of Galen, Care Capital, Essex and
any Additional Lender pursuant to the terms of this Agreement on one or more
Closing Dates; provided, however, that (i) the aggregate principal amount of the
Non-Mandatory Loans shall not exceed $1,000,000 without the prior written
consent of any two (2) of Essex, Care Capital and Galen,(ii) no such Additional
Lender may participate without the prior written consent of any two (2) of
Essex, Care Capital and Galen, and (iii) no Lender is under any obligation to
fund any Loan other than its respective Commitment. Upon the funding of any
additional Loans (whether Mandatory Loans or Non-Mandatory Loans), under this
Agreement, the Company and each Lender and/or Additional Lender making a Loan
shall be required to execute a Joinder Agreement, which Joinder Agreement shall
specify the Commitment of such Lender and/or Additional Lender. Any Additional
Lender executing a Joinder Agreement shall be deemed a “Lender” for all purposes
of this Agreement. On the date of a Closing (each a “Closing Date”), the Company
shall deliver to each Lender at such Closing a Note, dated the applicable
Closing Date, in the principal amount equal to such Lender’s Commitment or, in
the event Galen, Care Capital and/or Essex shall make an additional Loan
hereunder, the Company shall issue to such Lender an additional Note dated the
applicable Closing Date in the principal amount equal to such Lender’s
additional Commitment. The Company shall deliver the foregoing Notes against
receipt by the Company from each Lender of an amount equal to the Commitment of
such Lender, in each case by wire transfer in immediately available funds in
U.S. dollars to an account designated by the Company. Notwithstanding anything
to the contrary herein, no Lender shall be required in any circumstances to make
Mandatory Loans (x) in an aggregate amount that exceeds the aggregate amount of
such Lender’s committed amount set forth on Schedule 1.3, or (y) at any time
after the occurrence and during the continuance of an Event of Default
(including, for such purposes, after any event, fact or occurrence that, with
the passage of time or giving of notice, would become an Event of Default) .”;
and
 
 
 
2

--------------------------------------------------------------------------------

 
 

 
(b)
Each of the June 2005 Loan Agreement, the September 2005 Loan Agreement, the
November 2005 Loan Agreement and the January 2006 Loan Agreement is amended as
follows:




 
(i)
Section 2.1 is amended to replace “December 1, 2006” with “March 31, 2007 (or
such later date as may be agreed to by Lenders holding not less than 66 2/3% of
the outstanding principal amount of the Loans)”; and




 
(ii)
Section 5.12 is hereby deleted in its entirety and replaced with the following:



5.12. ROLLOVER RIGHT
 
Each Lender shall have the one-time right (the “Rollover Right”) on the terms
provided below, to purchase, through the conversion of all or any portion of
such Lender’s Notes (including principal and accrued and unpaid interest),
securities of the Company, on the first to occur of a Third-Party Investor
Financing, a Conversion Change of Control Transaction or the Maturity Date (each
a “Material Event”) after the date hereof, under the terms and conditions set
forth in this Section 5.12. Any portion of such Notes which are not so converted
pursuant to this Section 5.12 shall become immediately due and payable
simultaneously with such Material Event.
 
 
3

--------------------------------------------------------------------------------

 
(a) Simultaneous with the completion of an equity financing pursuant to which
the Company issues its common stock or other equity securities of the Company
and, after the effectiveness thereof, the Company will have cumulatively
received at least $8 million in gross proceeds from equity financings after the
date hereof (including all equity financings after the date hereof, including
such final financing which causes the aggregate cumulative proceeds to exceed $8
million, but expressly excluding the principal and interest under the Notes for
which a Lender’s Rollover Right is exercised) from unaffiliated, thirty-party
investors (a “Third-Party Investor Financing”) other than (i) issuances of
options or restricted stock units to employees, consultants or directors, (ii)
interest on debt payable in common stock or (iii) pursuant to the conversion of
warrants, options, restricted stock units or other convertible securities
outstanding on the date hereof, each Lender may convert all or any portion
(except as provided below) of its Notes, at the option of such Lender, under
either (but not both or a combination of each) of the following:
 
(i) into the same equity securities as are issued in such Third-Party Investor
Financing on the same terms as provided in such Third-Party Investor Financing
(but at the average price of all equity securities sold that have combined to
exceed the cumulative $8 million in proceeds), or
 
(ii) (A) for Notes issued in or prior to November 2005 (the “June to November
2005 Bridge Notes”), convert such Notes into Common Stock at a price of $0.20
per share, (B) for Notes issued after November 2005 and in or prior to May 2006
(the “January to May 2006 Bridge Notes”), convert such Notes into Common Stock
at a price of $0.225 per share; (C) for Notes issued after May 2006 and in or
prior to October 2006 (the “June to October 2006 Bridge Notes”), convert such
Notes into Common Stock at a price of $0.25 per share; and (D) for other Notes
issued or to be issued under the Loan Agreement dated January 31, 2006 (the
“Future Bridge Notes”), convert such Notes into the Common Stock at a conversion
price equal to the lesser of (X) 80% of the average of the closing bid and asked
prices of the Common Stock for the twenty (20) trading days immediately
preceding the public announcement of the Third-Party Investor Financing, (Y) the
average price of the equity securities sold that have combined to exceed the
cumulative $8 million in proceeds, and (Z) $0.44 per share; provided that a
Lender choosing this option must convert all (and not less than all) of its
Notes pursuant to this option.
 
 
4

--------------------------------------------------------------------------------

 
(b) Simultaneous with the completion of the first Conversion Change of Control
Transaction to occur after the date hereof, each Lender may, at the option of
such Lender convert all (and not less than all) of its Notes as follows, (i) for
the June to November 2005 Bridge Notes, convert such Notes into Common Stock at
a price of $0.20 per share, (ii) for the January to May 2006 Bridge Notes,
convert such Notes into Common Stock at a price of $0.225 per share; (iii) for
the June to October 2006 Bridge Notes, convert such Notes into Common Stock at a
price of $0.25 per share; and (iv) for the Future Bridge Notes convert such
Notes into Common Stock at a price equal to 80% of the value per fully diluted
share of the Company’s common stock provided in the Conversion Change of Control
Transaction; provided, however, that if such Conversion Change of Control
Transaction is a transaction of the type described in subsection (D) or (E) of
the definition of Conversion Change of Control Transaction below, each Lender’s
Future Bridge Notes will be convertible, at the option of such Lender, into
Common Stock at a price equal to the lesser of (X) 80% of the average closing
bid and asked prices of the Common Stock for the twenty (20) trading days
immediately preceding the public announcement of such Conversion Change of
Control Transaction; and (Y) $0.44 per share. For purposes hereof, a Conversion
Change of Control Transaction shall mean any of the following in one or a series
of related transactions:(A) the acquisition (other than solely from the Company)
by any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act) other than the Company, any Subsidiary,
any Lender or its Affiliates or GCE Holdings, LLC or its Affiliates, of the
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Securities Exchange Act) of more than sixty-six and 2/3 percent (66.66%) of the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Voting
Securities”); (B) a merger, consolidation, share exchange, recapitalization,
business combination or similar combination involving the Company or its capital
stock (a "Business Combination"), other than a Business Combination in which
more than thirty-three and 1/3 percent (33.33%) of the combined voting power of
the outstanding voting securities of the surviving or resulting entity
immediately following the Business Combination is held by the persons who,
immediately prior to the Business Combination, were the holders of the Voting
Securities; (C) a sale or other transfer (other than license) of all or
substantially all of the Company’s assets (measured by the value or earning
power of the assets); (D) the license or similar agreement by the Company to a
third party of all or substantially all rights in and to the Company’s Aversion®
technology and, as a result of such transaction, all or substantially all of the
Company’s activities consist of monitoring such arrangements and collecting fees
and payments due thereunder; or (E) a liquidation or dissolution of the Company.
 
(c) At the Maturity Date (as the same may be extended pursuant to Section 2.2
hereof) each Lender may, at the option of such Lender, convert all (and not less
than all) of its Notes as follows, (i) for the June to November 2005 Bridge
Notes, convert such Notes into Common Stock at a price of $0.20 per share, (ii)
for the January to May 2006 Bridge Notes, convert such Notes into Common Stock
at a price of $0.225 per share; (iii) for the June to October 2006 Bridge Notes,
convert such Notes into Common Stock at a price of $0.25 per share; and (iv) for
the Future Bridge Notes convert such Notes into Common Stock at the lesser of
(X) 80% of the average of the closing bid and asked prices of the Common Stock
for the twenty (20) trading days immediately preceding the Maturity Date and (Y)
$0.44 per share.
 
 
5

--------------------------------------------------------------------------------

 
(d) The Company shall give each Lender written notice (a “Material Event
Notice”) of the first Material Event to occur after the date hereof, which
notice shall be provided not later than 20 days prior to the closing of said
transaction (or, in the case of the Maturity Date, the Maturity Date) and
describe the material terms of such transaction, (or, in the case of the
Maturity Date, state the Maturity Date), the proposed closing date and the
principal amount and interest accrued on the Lender’s outstanding Notes.
 
(e) Each Lender may exercise its Rollover Right with respect to the first
Material Event to occur after the date hereof by (i) providing written notice to
the Company exercising such Rollover Right, and (ii) surrendering such Lender’s
applicable Notes, in each case not later than five (5) days prior to the
effectiveness of the Material Event (the “Rollover Right Exercise Period”). If
the material terms of the actual Material Event differ in any material respect
from those specified in the Material Event Notice, each Lender shall be given
the opportunity change the conversion election they had made under the prior
terms (including to elect to convert if they previously did not do so).
 
(f) Upon a Lender’s timely exercise of the Rollover Right pursuant to Section
5.12(e) above, the issuance of the Company’s equity securities upon conversion
of such Lender’s Notes in the applicable Material Event shall occur simultaneous
with the closing of such Material Event (or, in the case of the Maturity Date,
on the Maturity Date).
 
(g) Subject to the last sentence of Section 5.12(e), and provided that the
Company has complied with the terms of this Section 5.12, the Rollover Right
provided in this Section 5.12 shall apply solely to the first Material Event
occurring after the date hereof, and shall terminate upon the earlier of (i) the
expiration of the Rollover Right Exercise Period (if not exercised by such
Lender pursuant to Section 5.12(e)) and (ii) the closing of the first Material
Event (or, in the case of the Maturity Date, the Maturity Date) occurring after
the date hereof.
 



 
(c)
Each of the June 2005 Notes, the September 2005 Notes, the November 2005 Notes
and the January 2006 Notes (collectively, the “Notes”) (and each of the forms of
such Notes attached to the June 2005 Loan Agreement, the September 2005 Loan
Agreement, the November 2005 Loan Agreement and the January 2006 Loan Agreement)
is amended by:



(i) deleting Section 1.3 of each Note in its entirety and replacing it with the
following:
 
The Company may not prepay the principal amount of this Note, or any interest
thereon, in whole or in part, at any time without the prior written consent of
Holder. Any permitted prepayment of principal shall be without penalty or
premium and shall be accompanied by a payment of all interest accrued and unpaid
on the portion of the principal amount being prepaid. In addition, this Note is
subject to mandatory prepayment as provided in the Loan Agreement.


 
6

--------------------------------------------------------------------------------

 
(ii) replacing the words December 1, 2006, wherever they appear therein with
“March 31, 2007 (or such later date as may be agreed to by Lenders holding not
less than 66 2/3% of the outstanding principal amount of the Loans)”; and


(iii) appending the following additional section to such note:


“References to Loan Agreement. References to the Loan Agreement in this Note
shall mean references to the Loan Agreement, as amended, and as the same may be
further amended, supplemented or modified from time to time.”



(d)
In the event a Replacement Note (as hereinafter defined) is issued pursuant to
Section 4 hereof, then in such Replacement Note the words “Secured Promissory
Note” shall be replaced with “Amended and Restated Promissory Secured Note” and
the following section shall be appended thereto:  



“Amended and Restated Secured Promissory Note. This Amended and Restated Secured
Promissory Note issued by the Company in favor of the Payee amends and restates
in its entirety, and is issued by the Company in replacement of and substitution
for a Secured Promissory Note of identical principal amount issued to Payee
pursuant to the Loan Agreement(the “Original Note”). The Company and the Payee
acknowledge and agree that upon the execution delivery of this Amended and
Restated Secured Promissory Note, the Original Note shall be null and void and
of no further legal force or effect. “


The form of such Replacement Note shall be also be attached to the applicable
Loan  Agreement as an acceptable form of note to be issued pursuant thereto.


2. References to Loan Documents: Any reference to any Loan Document in any other
Loan Document shall mean the Loan Document, as amended hereby.



3.  Attachment to All Notes: The Lenders covenant to give a copy of this Omnibus
Amendment and Consent to any purchaser of the June 2005 Notes, the September
2005 Notes, the November 2005 Notes or the January 2006 Notes prior to the
actual purchase and to attach a copy of this Omnibus Amendment and Consent to
any of such notes where the undersigned is the named payee or holder.


4. Amended and Restated Notes.  Upon request of the Company, each Lender agrees
to deliver to the Company any of the June 2005 Notes, the September 2005 Notes,
the November 2005 Notes or the January 2006 Notes issued to them, in exchange
for an amended and restated Note (the “Replacement Note”) incorporating the
amendments set forth in this Omnibus Amendment and Consent.


5. Subordination Agreement.  Each Lender and Additional Watson Holder agrees to
the provisions of this Omnibus Amendment and Consent, including without
limitation, to the amendments to the June 2005, September 2005 Notes, the
November 2005 Notes and the January 2006 Notes and acknowledges that the
Subordination Agreement shall remain in full force and effect .
 
6.  Notes and Agreements Not Assigned. The undersigned Lenders and Additional
Watson Holders acknowledge that they have not transferred, conveyed or assigned
any of the Watson Note, the June 2005 Notes, the September 2005 Notes, the
November 2005 Notes or the January 2006 Notes issued to them and the undersigned
Lenders and Additional Watson Holders acknowledge that they have not assigned
any rights under the Loan Documents or under the Subordination Agreement.


 
7

--------------------------------------------------------------------------------

 
7.  Interest Payable to Lenders in Stock; Prepayments. Notwithstanding anything
in the Loan Documents to the contrary (except as set forth in Section 5.12
thereof), the Company (a) may, at the Company’s option, in full payment of all
payments of interest on the Notes to the undersigned Lenders  (“Interest Due”)
make payment of the Interest Due in such number of shares of Common Stock of the
Company equal to the quotient of the Interest Due such Lender, divided by the
average of the closing bid and asked price of the Company’s Common Stock for the
five (5) trading days immediately preceding the due date of such Interest Due,
as reported by the Nasdaq OTCBB, and (b) may not prepay the principal amount of
any Note, or any interest thereon, in whole or in part, at any time without the
prior written consent of the holder thereof.


8.  Counterparts: This Omnibus Amendment and Consent may be executed in one or
more counterparts and by different parties hereto in separate counterparts,
including by facsimile, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument.




9.  Governing Law: THIS OMNIBUS AMENDMENT AND CONSENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAWS.






 
8

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the Parties have caused this Omnibus Amendment and
Consent to be duly executed and delivered as of the day and year first above
written.


ACURA PHARMACEUTICALS, INC.



By: /s/ Peter A. Clemens  
Name: Peter A. Clemens
Title: Sr. Vice President and CFO
 

 
ACURA PHARMACEUTICAL
TECHNOLOGIES , INC.
 
By: /s/ Peter A. Clemens  
Name: Peter A. Clemens
Title: Sr. Vice President and CFO






LENDER AND AGENT:
GALEN PARTNERS III, L.P.
By: Claudius, L.L.C., General Partner
610 Fifth Avenue, 5th Fl.
New York, New York 10019
 
 
/s/ Bruce Wesson 
By: Bruce Wesson
Its: General Partner
LENDER:
CARE CAPITAL OFFSHORE INVESTMENTS II, LP
By: Care Capital II, LLC, as general partner
47 Hulfish Street, Suite 310
Princeton, NJ 08542
 
 
By:  /s/ David Ramsay  
By: David R. Ramsay
Its: Authorized Signatory
   
LENDER:
GALEN PARTNERS INTERNATIONAL, III, L.P.
By: Claudius, L.L.C., General Partner
610 Fifth Avenue, 5th Floor
New York, New York 10020
 
/s/ Bruce Wesson 
By: Bruce Wesson
Its: General Partner
 
LENDER:
CARE CAPITAL INVESTMENTS II, LP
By: Care Capital II, LLC, as general partner
47 Hulfish St., Suite 310
Princeton, NJ 08542
 
By:  /s/ David Ramsay 
Name: David R. Ramsay
Title: Authorized Signatory

 
 
 

--------------------------------------------------------------------------------

 
 
LENDER:
GALEN EMPLOYEE FUND III, L.P.
By: Wesson Enterprises, Inc.
610 Fifth Avenue, 5th Floor
New York, New York 10020
 
 
/s/ Bruce F. Wesson 
By: Bruce F. Wesson
Its: General Partner
LENDER:
ESSEX WOODLANDS HEALTH
VENTURES V, L.P.
190 South LaSalle Street, Suite 2800
Chicago, IL 60603
 
 
/s/ Immanuel Thangaraj  
By: Immanuel Thangaraj
Its: Managing Director
   
LENDER:
MICHAEL WEISBROT
1136 Rock Creek Road
Gladwyne, Pennsylvania 19035
 
 
/s/ Michael Weisbrot 
LENDER:
SUSAN WEISBROT
1136 Rock Creek Road
Gladwyne, Pennsylvania 19035
 
 
/s/ Susan Weisbrot  
 
   
LENDER:
DENNIS ADAMS
120 Kynlyn Road
Radnor, Pennsylvania 19312
 
/s/ Dennis Adams  
 
LENDER:
GEORGE E. BOUDREAU
222 Elbow Lane
Haverford, PA 19041
 
/s/ George Boudreau 
   
ADDITIONAL WATSON HOLDER:
PETER STIEGLITZ
RJ Palmer LLC
156 West 56th Street, 5th Floor
New York, New York 10019
 
/s/ Peter Stieglitz 
 
ADDITIONAL WATSON HOLDER:
JOHN E. HEPPE, JR.
237 W. Montgomery Avenue
Haverford, Pennsylvania 19041
 
 
/s/ John Heppe   
 





 
 

--------------------------------------------------------------------------------

 
Schedule 1.3
Funding Schedule of $ 2,000,000 in Bridge Loans


Lender Name
Month Commitment to be Funded
Commitment Amount
Percentage of Commitment
GALEN PARTNERS III, L.P.
November 2006
$203,014.61
30.452191%
GALEN PARTNERS INTERNATIONAL, III, L.P.
$18,376.31
2.756447%
GALEN EMPLOYEE FUND III, L.P.
$ 831.31
0.124696%
ESSEX WOODLANDS HEALTH VENTURES V, L.P.
$222,222.20
33.33333%
CARE CAPITAL INVESTMENTS II, LP
$207,955.53
31.19333%
CARE CAPITAL OFFSHORE INVESTMENTS II, LP
$14,266.67
2.14000%
TOTAL FOR NOVEMBER 2006
$666,666.67
 
GALEN PARTNERS III, L.P.
December 2006
$203,014.61
30.452191%
GALEN PARTNERS INTERNATIONAL, III, L.P.
$18,376.31
2.756447%
GALEN EMPLOYEE FUND III, L.P.
$ 831.31
0.124696%
ESSEX WOODLANDS HEALTH VENTURES V, L.P.
$222,222.20
33.33333%
CARE CAPITAL INVESTMENTS II, LP
$207,955.53
31.19333%
CARE CAPITAL OFFSHORE INVESTMENTS II, LP
$14,266.67
2.14000%
TOTAL FOR DECEMBER 2006
$666,666.67
 
GALEN PARTNERS III, L.P.
January 2007
$203,014.61
30.452191%
GALEN PARTNERS INTERNATIONAL, III, L.P.
$18,376.31
2.756447%
GALEN EMPLOYEE FUND III, L.P.
$ 831.31
0.124696%
ESSEX WOODLANDS HEALTH VENTURES V, L.P.
$222,222.20
33.33333%
CARE CAPITAL INVESTMENTS II, LP
$207,955.53
31.19333%
CARE CAPITAL OFFSHORE INVESTMENTS II, LP
$14,266.67
2.14000%
TOTAL FOR JANUARY 2007
$666,666.67
 



 
 

--------------------------------------------------------------------------------

 